REINHARDT, Circuit Judge,
concurring in part and dissenting in part:
I agree with the majority with respect to ONRC Action’s first claim — it fails on the merits. Because I conclude, however, that ONRC Action’s Notice as to its second and third claims was sufficient, and that ONRC Action should have prevailed on its third claim, I respectfully dissent in part from the portion of the opinion regarding those claims.
Under the 60-day citizen suit notice requirement of the Federal Clean Water Act, ONRC Action was required, in its Notice of Intent to Sue, to “provide sufficient information of a violation so that the [recipients] could identify and attempt to abate the violation.” Southwest Center for Biological Diversity v. U.S. Bureau of Reclamation, 143 F.3d 515, 522 (9th Cir.1998). See also Natural Resources Defense Council v. Southwest Marine, Inc., 236 F.3d 985, 996 (9th Cir.2000), cert denied, 533 U.S. 902, 121 S.Ct. 2242, 150 L.Ed.2d 230 (2001) (“[T]he notice must be sufficiently specific to inform "the alleged violator about what it is doing wrong, so that it will know what corrective actions will avert a lawsuit.”). Although we made it clear in Southwest Center that notice must be specific, we did not suggest that the notice must disclose all the legal theories underlying the claim that a violation had occurred. The legal theories may properly be stated for the first time in the complaint or in response to a motion to dismiss. The purpose of the notice requirement is simply to “allow[ ] Government agencies to take responsibility for enforcing environmental regulations ... [and] give[ ] the alleged violator ‘an opportunity to bring itself into complete compliance with the Act ....’” Hallstrom v. Tillamook County, 493 U.S. 20, 29, 110 S.Ct. 304, 107 L.Ed.2d 237 (1990) (citations omitted). It is intended to “sufficiently *1145alert” the respondents to “the actual violation ... alleged in the complaint ... eventually filed.” Southwest Center, 143 F.3d at 520-21. See Washington Trout v. McCain Foods, Inc., 45 F.3d 1351, 1354 (9th Cir.1998) (“[T]he purpose of giving a sixty-day notice is to allow the parties time to resolve their conflicts in a non-adversarial time period ... [and to] alert[ ] the appropriate state or federal agency, so [that] administrative action may initially provide the relief the parties seek before a court must become involved.”).
ONRC Action’s Notice of Intent to Sue fulfills the purposes of the notice requirement by clearly describing the “illegal factual activity” in which Columbia Plywood was engaged:
The Columbia Plywood Corporation has and is emitting pollution from its discharge facility into the waters of the United States without a valid National Pollutant Discharge Elimination System Permit (‘NPDES Permit’), which constitutes an illegal activity in violation of the FWPCA.
Notice of'Intent to Sue (emphasis added). ONRC Action’s contention was, in short, that Columbia Plywood did not have a valid permit. The three claims alleged in the complaint represent three alternative legal theories for why the permit under which Columbia Plywood purported to be operating was not valid. The fact that the Notice expanded on ONRC Action’s basic contention by setting forth one supporting legal theory (namely that the application was not timely filed and that Columbia Plywood therefore did not qualify for the ongoing discharge exemption for expired permits), does not preclude ONRC Action from alleging in its complaint other legal theories supporting “the illegal factual activity” described in the Notice. Had the Notice simply contained the material quoted above — had it simply stated that Columbia Plywood was operating without a valid permit — it would have been sufficient. The additional material set forth in the Notice may or may not be helpful but it was not required; nor can its inclusion invalidate what would otherwise have been a lawful notice.
The Notice gave Columbia Plywood the opportunity to rectify its behavior by seeking to obtain a lawful permit if it concluded that the permit on which it was relying might be invalid. It also advised the federal and state agencies involved of ONRC Action’s contention that Columbia Plywood did not have a valid permit. Notice of the particular legal theory rendering the permit invalid would not have changed Columbia Plywood’s ability to avoid the litigation subsequently filed by ONRC Action; nor would it have advised the agencies of anything of which they were not already fully aware. Perhaps an explanation of the various legal theories underlying the alleged violation would have enabled Columbia Plywood to prepare more effectively to defend itself against ONRC Action’s lawsuit, although even that is highly unlikely. More important, enabling an alleged polluter to defend itself more effectively against a lawsuit is not one of the objectives of the notice requirement that we have mentioned when discussing the purposes of that requirement.
Notice requirements such as the one at issue here are not procedural devices designed to place obstacles in the path of persons with legitimate claims. Rather, their purpose is to assure that parties who are the potential subjects of litigation will be treated fairly and will have an opportunity to comply with the law before action is taken against them. In some instances, it may be necessary for those intending to file lawsuits to identify the specific details of the complex environmental rules involved and the precise manner in which the violation is alleged to be taking place, *1146so that the potential defendant will be able to discern just what action it need take. In other instances, it may be necessary for the complaining party to say only, as ONRC Action did here, “You don’t have a valid permit.” Then, the potential defendant can cure the violation by obtaining a valid permit. All concerned here — including the Oregon DEQ and the EPA, whom the plaintiff served with notice as required under the statute — knew that Columbia Plywood had last received a permit in 1984 and that the term of the permit was five years. All concerned knew that as of 1997 when the Notice was given, approximately 13 years had passed since the permit was obtained, and that no additional permit had been issued. All concerned knew that ONRC Action contended that Columbia Plywood no longer had a valid permit. Thus, all the notice that was due was given. To require more does not serve the purposes of the Clean Water Act, or indeed any legitimate purpose at all.
Proceeding to the substantive questions raised by the second and third claims, I conclude that the DEQ has the authority to “renew” a permit beyond its original five-year term under the continuing shield permit provision, O.R.S. § 183.430(1), and therefore that the second claim must fail.1 Without deciding the maximum length of time that the DEQ may allow an expired permit to remain in effect, however, I would hold that a continuing shield permit may in no event last more than five years — the term of a properly issued renewal permit under OAR 340-045-0035(8). DEQ may not simply allow a continuing shield permit to remain in effect indefinitely, without acting on the pending application. In the case at bar, DEQ refused to act for almost thirteen years, and by its inaction, permitted Columbia Plywood to receive not only the equivalent of one additional NPDES permit (until 1994), but the equivalent of two additional permits. In doing so, it usurped the power of the Congress and the federal government to establish the term of an NPDES Permit, and, in my view, acted in an impermissible and unlawful manner.
For the foregoing reasons, I would reach the second and third claims and reverse on the third.

. The applicable federal regulation permits an expired permit to remain in effect by operation of a continuing shield provision of State law. 40C.F.R. § 122.6.